Birdsong, Presiding Judge,
concurring specially and concurring in the judgment only.
Though I have grave reservations about both the rationale and result of this case for the reasons hereinafter to be stated, I conclude that I have no alternative other than to specially concur and in the judgment only.
*874Decided May 17, 1985
Rehearing denied May 29, 1985
Michael L. Wetzel, for appellant.
Jerry L. Worthy, A. Ed Lane, for appellee.
The end result of interpreting OCGA § 33-24-33 to extend insurance coverage to every incident that falls within the original printed provisions of the policy and excluding every endorsement that either expands or restricts coverage that is not expressly stated in the binder, is to make the binder broader in scope in insurance coverage than the policy of insurance which the binder intends to represent. This surely can open a potential Pandora’s box full of abuses either by the insurer or by the insured; the insurer by denying expanded coverage because such coverage is granted only by endorsement; and the insured by claiming, as in this case, coverage for which McKeever took a binder in place of a policy which policy admittedly did not cover the injury involved. In the instant case, had the endorsement only appeared in the policy involved, and not in every policy issued, I would concur without comment with the opinion as written.
I am inclined toward the view that the legislature inadvertently incorporated the words “designated in the binder” into the statute relating to insurance binders. It is more logical to conclude that the binder really should be deemed to include all the usual terms of the policy together with any applicable endorsements except such endorsements that are superseded by clear and express ternis of the binder.
However, that is not what the statute says. The statute seems to include in addition to coverage as originally written into the policy, only such endorsements as are specifically designated in the binder with the anomalous exception that designated endorsements may be superseded by the clear and express terms of the binder. Thus, I must assume that the insurer would be required to incorporate all desired amendments by general or specific reference and exclude those which it did not wish to apply by specific exception. Such a cumbersome process seems to nullify the very purpose of a binder. However, inasmuch as the insurer prepared and presented the binder to McKeever, it is bound by the terms of the binder. Accordingly, though I am uncomfortable with both the interpretation of the statute as well as the result that interpretation engenders, I am forced reluctantly to agree in the judgment only.